Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a guide wire rigidity changing point" in line 15 of Claim 1 must be shown or the feature(s) canceled from the claim(s). This feature is also in claims 4, 9, 14 15, 16 and 19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because line 4 states "catheter rigidity changing portion 85" this should read "catheter rigidity changing portion".  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2, 4 and 16 objected to because of the following informalities: 
Claim 2: In line 2, it is unclear if the limitation “the distal side” refers to the catheter or the guide wire. For purposes of examination the limitation is being interpreted as “the distal side of the catheter”. Claim 16 has a similar issue with the limitation of “the distal side”. 
Claim 2: In line 2, it is unclear if the limitation “the proximal side” refers to the catheter or the guide wire. For purposes of examination the limitation is being interpreted as “the proximal side of the catheter”. Claim 16 has a similar limitation issue with the limitation of “the proximal side”.
Claim 4: In line 2, it is unclear if the limitation “the distal side” refers to the catheter or the guide wire. For purposes of examination the limitation is being interpreted as “the distal side of the guide wire”. Claim 16 has a similar issue with the limitation of “the distal side”. Claim 4: In line 2, it is unclear if the limitation “the proximal side” refers to the catheter or the guide wire. For purposes of examination the limitation is being interpreted as “the proximal side of the guide wire”. Claim 16 has a similar limitation issue with the limitation of “the proximal side”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3, 5, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US Patent Pub. 20140214005) in view of Iwano (US Patent Pub 20160121081).
Regarding Claim 1, Belson teaches (Fig 1) a catheter assembly comprising: a catheter having a shaft portion (12), the shaft portion having a lumen (34); a catheter hub (18) configured to be attached to a proximal portion of the catheter; a guide wire having a flexible core wire (30), the guide wire configured to be inserted into the lumen of the shaft portion; a guide wire hub (28) configured to be attached to a proximal portion of the guide wire and is freely detachably connected to the catheter hub (see [0039]; in Fig 1 the dashed lines show 28 connected to 18 and the solid lines show 28 detached from 18); the catheter hub (18) and the guide wire hub (28) are connected to each other in a state where the distal side of the guide wire (32) is exposed from a distal end of the lumen of the shaft portion (Modified Fig 4C; the two hubs are connected and 32 is exposed at distal end); 
Belson teaches a device where the catheter and guide wire are flexible (Modified Fig 4C; both the catheter shaft and the guide wire are bent compared to Figure 4A), however, Belson stays silent to the guide wire having a guide wire rigidity changing portion that decreases in rigidity from a proximal side toward a distal side; and the catheter having a catheter rigidity changing portion that decreases in rigidity from a proximal side toward a distal side.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter and guide wire of Belson to include the catheter rigidity changing portion and guide wire rigidity changing portion of Iwano. Doing so would improve the flexibility of the catheter system making it easier to manipulate and operate (Iwano [0010]).
The combination of Belson and Iwano does not specifically teach a catheter assembly wherein a guide wire rigidity changing point in the guide wire rigidity changing portion and a catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in an axial direction. However, one skilled in the art would recognize that aligning the rigidity changing portions would optimize the flexibility of the structure. For example, if the guide wire and catheter rigidity changing points shown in Modified Fig 2 were aligned (if the guide wire rigidity changing point was pulled back to line up with the catheter rigidity changing point), then the whole system would be more flexible as the most flexible portion of the core wire (31) would be lined up with the most flexible portion of the catheter shaft (19). 


    PNG
    media_image1.png
    351
    573
    media_image1.png
    Greyscale

Modified Figure 4C

    PNG
    media_image2.png
    365
    572
    media_image2.png
    Greyscale

Modified Fig 2 

Regarding Claim 2, the combination teaches all limitations mentioned above. Belson does not teach the catheter assembly wherein a rigidity of the catheter on the distal side of the catheter is less than a rigidity on the proximal side of the catheter with the catheter rigidity changing point as a boundary.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Belson to include a rigidity changing point as taught by Iwano. Doing so would result in a catheter with a more flexible distal side that can be easily manipulated in the body (Iwano [0010]). 
Regarding Claim 3, the combination teaches all limitations mentioned above. Belson does not teach the catheter assembly wherein a material forming a proximal side of the shaft portion and a material forming a distal side of the shaft portion are different.  
Iwano teaches [0032] the catheter assembly wherein a material forming a proximal side of the shaft portion and a material forming a distal side of the shaft portion are different (proximal side material is metal and the distal side material is a thermoplastic polyamide elastomer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter shaft of Belson to include the different materials of the shaft portion as taught by Iwano. Doing so would provide a catheter shaft with varying rigidity. This change in rigidity would give the catheter a more flexible distal side so that it would bend more easily within the body [0033] and will suppress a kink resistance performance [0020]. 
Regarding Claim 5, the combination teaches all limitations mentioned above. Belson further teaches the catheter assembly comprising: each of the catheter and the guide wire having a length (both the catheter and guide wire, 12 and 30, have “a length”) for use in a 
Regarding Claims 9 and 10, the combination teaches all limitations mentioned above. Belson does not teach the catheter assembly wherein the guide wire rigidity changing point in the guide wire rigidity changing portion and the catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in the axial direction within a threshold value; wherein the threshold value is 20 mm. 
 Iwano teaches (Modified Fig 2) the catheter assembly wherein the guide wire rigidity changing point in the guide wire rigidity changing portion and the catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in the axial direction within a threshold value; wherein the threshold value is 20 mm (Modified Fig 2; It is interpreted that the two rigidity changing points are aligned within a threshold). 
While Iwano does not specifically state that the guide wire rigidity changing point and the catheter rigidity changing point are aligned within a threshold value, it would be obvious that the two points are aligned within a threshold value since the alignment of the guide wire and catheter will depend on the specific application where the catheter is used.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belson to include the catheter and guide wire rigidity changing points taught by Iwano. Doing so would provide a catheter with varying rigidity. This change in rigidity would give the catheter a more flexible distal side so that it would bend more easily within the body [0033] and will suppress a kink resistance performance [0020]. 

Iwano teaches [0032-0033] the catheter assembly wherein the catheter rigidity changing portion (17, 18, 19) comprises a plurality of materials with different hardness arranged along the axial direction (17 is formed of a metal, 18 is formed of a thermoplastic elastomer. Since 18 is less rigid than 17 it is interpreted that the hardness of the materials are different); where a hardness of the different material constituting each region of the catheter rigidity changing portion decreases toward the distal side of the shaft portion of the catheter. (Iwano teaches in [0032] that 19 is less rigid than 18, and 18 is less rigid than 17 so the rigidity decreases toward the distal portion of the catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter shaft of Belson to include a plurality of materials with different hardness arranged along the axial direction; where a hardness of the different material constituting each region of the catheter rigidity changing portion decreases toward the distal side of the shaft portion of the catheter as taught by Iwano. Doing so would provide a catheter with varying rigidity and this change in rigidity would give the catheter a more flexible distal side so that it would bend more easily within the body [0033] and will suppress a kink resistance performance [0020]. 
Regarding Claim 14, the combination teaches all limitations mentioned above. Belson does not teach the catheter assembly wherein the catheter has two or more catheter rigidity changing points and the guide wire has two or more guide wire rigidity changing points, and 
 Iwano teaches the catheter assembly wherein the catheter has two or more catheter rigidity changing points (interpreting the point between 17 and 18 and the point between 18 and 19 as the two catheter rigidity changing points) and the guide wire has two or more guide wire rigidity changing points (interpreting 36 as one guide wire rigidity changing point and the point between 34 and 31, as show in Modified Fig 2, as the second guide wire rigidity changing point), and each of the two or more catheter rigidity changing points and the two or more guide wire rigidity changing points are aligned with each other in the axial direction. 
Iwano does not specifically teach a catheter assembly wherein a guide wire rigidity changing point in the guide wire rigidity changing portion and a catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in an axial direction. However, one skilled in the art would recognize that aligning the rigidity changing portions would optimize the flexibility of the structure. For example, if the guide wire and catheter rigidity changing points shown in Modified Fig 2 were aligned (if the guide wire rigidity changing point was pulled back to line up with the catheter rigidity changing point), then the whole system would be more flexible as the most flexible portion of the core wire (31) would be lined up with the most flexible portion of the catheter shaft (19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter and guide wire of Belson to include the catheter rigidity changing portion and guide wire rigidity changing portion of Iwano. Doing so would improve the flexibility of the catheter system making it easier to manipulate and operate (Iwano [0010]).

Iwano teaches a catheter assembly comprising: a catheter having a shaft portion (11), the shaft portion having a lumen (15a); a guide wire having a flexible core wire (30), the guide wire configured to be inserted into the lumen of the shaft portion; the guide wire having a guide wire rigidity changing portion (32) that decreases in rigidity from a proximal side toward a distal side; the catheter having a catheter rigidity changing portion (sections 17, 18 and 19) that decreases in rigidity from a proximal side toward a distal side [0032]. 
Iwano does not specifically teach a catheter assembly wherein a guide wire rigidity changing point in the guide wire rigidity changing portion and a catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in an axial direction. However, one skilled in the art would recognize that aligning the rigidity changing portions would optimize the flexibility of the structure. For example, if the guide wire and catheter rigidity changing points shown in Modified Fig 2 below were aligned (the guide wire rigidity changing point was pulled back to line up with the catheter rigidity changing point), then the whole system would be more flexible as the most flexible portion of the core wire (31) would be lined up with the most flexible portion of the catheter shaft (19). 
.
Claims 4, 6-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US Patent Pub. 20140214005) in view of Iwano (US Patent Pub. 20160121081) as applied to claims 1 and 15 above, and further in view of Nishigishi (US Patent Pub 20120041421).
Regarding Claim 4, the combination of Belson and Iwano teaches the catheter assembly wherein a rigidity of the guide wire on the distal side is less than a rigidity on the proximal side with the guide wire rigidity changing point as a boundary [0014]. The combination does not teach a gradient of a change in a rigidity in the proximal side is greater than a gradient of a change in a rigidity in the distal side. 
Nishigishi teaches a rigidity of the guide wire on the distal side is less than a rigidity on the proximal side with the guide wire rigidity changing point as a boundary, and a gradient of a change in a rigidity in the proximal side is greater than a gradient of a change in a rigidity in the distal side (Nishigishi teaches a change in diameter between the distal end of the tapered portions and the proximal ends of the tapered portions (See [0052] and [0054]). This change in diameter is being interpreted as a gradient of change in a rigidity.)
 In [0055] Nishigishi teaches that the diameters may be changed to provide the desired stiffness to the guide wire. It is interpreted that one of ordinary skill in the art could change the diameters of the tapered portions to result in greater gradient of a change in rigidity of the proximal side compared to the distal side. 

Regarding Claim 6, the combination teaches all limitations mentioned above.  Iwano further teaches the catheter assembly wherein the core wire (30) comprises: 
a distal core portion (31) that includes a foremost distal end (right most portion of 31), the distal core portion being most flexible in an entire length of the core wire;
a main body portion (33) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction (See [0076] first sentence); and 
the guide wire rigidity changing portion (32) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, wherein the guide wire rigidity changing portion includes at least: 
a first tapered portion (35) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (34) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
a boundary portion (36) between the first tapered portion and the second tapered portion
Iwano does not teach the catheter assembly with an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion; a boundary portion between the first tapered portion and the second tapered portion is 
	Nishigishi teaches a core wire (14) that comprises: 
a distal core portion (34) that includes a foremost distal end (40), the distal core portion being most flexible in an entire length of the core wire [0038];
a main body portion (20) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction [0049]; and 
the guide wire rigidity changing portion (30) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, wherein the guide wire rigidity changing portion includes at least: 
a first tapered portion (31 and 32) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (33) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
an n-th tapered portion (34) that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion [0055];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide wire of Iwano to include an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side 
While the combination does not specifically teach a boundary portion between the first tapered portion and the second tapered portion that is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishigishi to position the boundary portion at the distance required for the specific application of the catheter. Additionally, since Nishigishi teaches [0055] that the layouts of the tapered portions be changed arbitrarily for the purposes of achieving the desired stiffness it is interpreted that the  positioning the boundary point at the desired range of 300 to 400 mm from the foremost distal end of the distal core portion is a simple modification of Nishigishi’s invention.
Nishigishi teaches a change in diameter between the distal end of the tapered portions and the proximal ends of the tapered portions (See [0052] and [0054]). This change in diameter is being interpreted as a gradient of change in the diameter of the first and second tapered portions. While Nishigishi teaches these changes in diameter the combination also stays silent to a gradient of a change in the diameter in the first tapered portion that is larger than a gradient of a change in the diameter in the second tapered portion. As referenced before Nishigishi also teaches [0055] that the layout and dimensions of the tapered portions may be changed arbitrarily for the purpose of achieving desired stiffness. Therefore, it is being interpreted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the diameters of the proximal and distal portions of each tapered section in order to optimize the gradient of change in the diameter. Doing so would be 
Regarding Claim 7, the combination of Belson, Iwano and Nishigishi teaches all limitations of claim 6 mentioned above. Nishigishi further teaches the catheter assembly wherein n is equal to or greater than three (see [0055]; teaches three tapered portions 31, 33, and 34. Additionally, it teaches that the number of tapered portions may be set as needed).
Regarding Claim 8, the combination of Belson and Iwano teaches all limitations of claim 1 as mentioned above. The combination does not teach the catheter system wherein the guide wire has a marker portion disposed at the distal portion of the core wire and a coating layer coating the core wire.
Nishigishi teaches a guide wire (10) that has a marker portion (see [0081]; 60) disposed at the distal portion of the core wire (it is interpreted that 60 is more distal than the proximal end where  reference number 14 points to in Fig 1) and a coating layer coating the core wire ([0048] teaches a hydrophilic coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings guide wire of Belson and Iwano to include the marker portion disposed at the distal portion of the core wire and a coating layer coating the core wire as taught by Nishigishi. Doing so would allow for the guide wire’s position to be detected. 
Regarding Claim 16, the combination of Belson and Iwano teaches all limitations of claim 15 mentioned above. Iwano further teaches [0032] the catheter assembly wherein, a rigidity of the catheter on the distal side is less than a rigidity on the proximal side with the catheter rigidity changing point as a boundary (See Modified fig 2; the point between 18 and 19 is the boundary); and a rigidity of the guide wire on the distal side is less than a rigidity on the 
Nishigishi teaches [0052 and 0054] a rigidity of the guide wire on the distal side is less than a rigidity on the proximal side, and a gradient of a change in a rigidity in the proximal side is greater than a gradient of a change in a rigidity in the distal side (Nishigishi teaches a change in diameter between the distal end of the tapered portions and the proximal ends of the tapered portions (See [0052] and [0054]). This change in diameter is being interpreted as a gradient of change in a rigidity.)
 In [0055] Nishigishi teaches that the diameters may be changed to provide the desired stiffness to the guide wire. It is interpreted that one of ordinary skill in the art could change the diameters of the tapered portions to result in greater gradient of a change in rigidity of the proximal side compared to the distal side. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide wire of Iwano to include a gradient of change in a rigidity in the proximal side that is greater than a gradient of a change in a rigidity in the distal side as taught by Nishigishi. Doing so would provide a guide wire with high pushing torque transmissibility and favorable restorability [0008].  
Regarding Claim 17, the combination of Belson, Iwano and Nishigishi teaches all limitations of claim 16 mentioned above. Belson further teaches (Fig 1) the catheter assembly further comprising: a catheter hub (18) configured to be attached to a proximal portion of the catheter; a guide wire hub (28) configured to be attached to a proximal portion of the guide wire and is freely detachably connected to the catheter hub (see [0039]; in Fig 1 the dashed lines show 28 connected to 18 and the solid lines show 28 detached from 18); and the catheter 
Regarding Claim 18, the combination of Belson and Iwano teaches all limitations of claim 15 mentioned above. Iwano further teaches the catheter assembly wherein the core wire (30) comprises: 
a distal core portion (31) that includes a foremost distal end (right most portion of 31), the distal core portion being most flexible in an entire length of the core wire;
a main body portion (33) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction (See [0076] first sentence); and 
the guide wire rigidity changing portion (32) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, wherein the guide wire rigidity changing portion includes at least: 
a first tapered portion (35) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (34) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
a boundary portion (36) between the first tapered portion and the second tapered portion
Iwano does not teach the catheter assembly with an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion; a boundary portion between the first tapered portion and the second tapered portion is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core 
	Nishigishi teaches a core wire (14) that comprises: 
a distal core portion (34) that includes a foremost distal end (40), the distal core portion being most flexible in an entire length of the core wire [0038];
a main body portion (20) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction [0049]; and 
the guide wire rigidity changing portion (30) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, wherein the guide wire rigidity changing portion includes at least: 
a first tapered portion (31 and 32) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (33) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
an n-th tapered portion (34) that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion [0055];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide wire of Iwano to include an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side 
While the combination does not specifically teach a boundary portion between the first tapered portion and the second tapered portion that is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishigishi to position the boundary portion at the distance required for the specific application of the catheter. Additionally, since Nishigishi teaches [0055] that the layouts of the tapered portions be changed arbitrarily for the purposes of achieving the desired stiffness it is interpreted that the  positioning the boundary point at the desired range of 300 to 400 mm from the foremost distal end of the distal core portion is a simple modification of Nishigishi’s invention.
Nishigishi teaches a change in diameter between the distal end of the tapered portions and the proximal ends of the tapered portions (See [0052] and [0054]). This change in diameter is being interpreted as a gradient of change in the diameter of the first and second tapered portions. While Nishigishi teaches these changes in diameter the combination also stays silent to a gradient of a change in the diameter in the first tapered portion that is larger than a gradient of a change in the diameter in the second tapered portion. As referenced before Nishigishi also teaches [0055] that the layout and dimensions of the tapered portions may be changed arbitrarily for the purpose of achieving desired stiffness. Therefore, it is being interpreted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the diameters of the proximal and distal portions of each tapered section in order to optimize the gradient of change in the diameter. Doing so would be 
Regarding Claim 19, Belson teaches a catheter assembly comprising: a catheter having a shaft portion (12), the shaft portion having a lumen (34); a guide wire having a flexible core wire (30), the guide wire configured to be inserted into the lumen of the shaft portion. Belson does not teach the guide wire having a guide wire rigidity changing portion that decreases in rigidity from a proximal side toward a distal side; the catheter having a catheter rigidity changing portion that decreases in rigidity from a proximal side toward a distal side; wherein a guide wire rigidity changing point in the guide wire rigidity changing portion and a catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in an axial direction; and the core wire comprising: a distal core portion that includes a foremost distal end; a main body portion that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction; and the guide wire rigidity changing portion that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, and wherein the guide wire rigidity changing portion includes at least: a first tapered portion that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; a second tapered portion that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion; and a gradient of a change in the diameter in the first tapered portion is larger than a gradient of a change in the diameter in the second tapered portion.

Iwano does not specifically teach a catheter assembly wherein a guide wire rigidity changing point in the guide wire rigidity changing portion and a catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in an axial direction. However, one skilled in the art would recognize that aligning the rigidity changing portions would optimize the flexibility of the structure. For example if the guide wire and catheter rigidity changing points shown in Modified Fig 2 were aligned (the guide wire rigidity changing point was pulled back to line up with the catheter rigidity changing point) then the whole system would be more flexible as the most flexible portion of the core wire (31) would be lined up with the most flexible portion of the catheter shaft (19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter and guide wire of Belson to include the catheter rigidity changing portion and guide wire rigidity changing portion of Iwano. Doing so would improve the flexibility of the catheter system making it easier to manipulate and operate (Iwano [0010]).
Iwano further teaches the catheter assembly wherein the core wire (30) comprises: 
a distal core portion (31) that includes a foremost distal end (right most portion of 31), the distal core portion being most flexible in an entire length of the core wire;

the guide wire rigidity changing portion (32) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, wherein the guide wire rigidity changing portion includes at least: 
a first tapered portion (35) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (34) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
a boundary portion (36) between the first tapered portion and the second tapered portion
Iwano does not teach the catheter assembly with an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion; a boundary portion between the first tapered portion and the second tapered portion is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion; and a gradient of a change in the diameter in the first tapered portion is larger than a gradient of a change in the diameter in the second tapered portion.
	Nishigishi teaches a core wire (14) that comprises: 
a distal core portion (34) that includes a foremost distal end (40), the distal core portion being most flexible in an entire length of the core wire [0038];
a main body portion (20) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction [0049]; and 

a first tapered portion (31 and 32) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (33) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
an n-th tapered portion (34) that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion [0055];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide wire of Iwano to include an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion as taught by Nishigishi. Doing so would provide a guide wire with high pushing torque transmissibility and favorable restorability [0008].
While the combination does not specifically teach a boundary portion between the first tapered portion and the second tapered portion that is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishigishi to position the boundary portion at the distance required for the specific application of the catheter. Additionally, since Nishigishi teaches [0055] that the 
Nishigishi teaches a change in diameter between the distal end of the tapered portions and the proximal ends of the tapered portions (See [0052] and [0054]). This change in diameter is being interpreted as a gradient of change in the diameter of the first and second tapered portions. While Nishigishi teaches these changes in diameter the combination also stays silent to a gradient of a change in the diameter in the first tapered portion that is larger than a gradient of a change in the diameter in the second tapered portion. As referenced before Nishigishi also teaches [0055] that the layout and dimensions of the tapered portions may be changed arbitrarily for the purpose of achieving desired stiffness. Therefore, it is being interpreted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the diameters of the proximal and distal portions of each tapered section in order to optimize the gradient of change in the diameter. Doing so would be a simple modification of Nishigishi’s invention which would then result in optimizing the stiffness or flexibility of the guide wire and the overall catheter assembly [0055]. 
Regarding Claim 20, the combination of Belson, Iwano and Nishigishi teaches all limitations of claim 19 mentioned above. Belson further teaches (Fig 1) the catheter assembly further comprising: a catheter hub (18) configured to be attached to a proximal portion of the catheter; a guide wire hub (28) configured to be attached to a proximal portion of the guide wire and is freely detachably connected to the catheter hub (see [0039]; in Fig 1 the dashed lines show 28 connected to 18 and the solid lines show 28 detached from 18); and the catheter hub (18) and the guide wire hub (28) are connected to each other in a state where the distal .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US Patent Pub. 20140214005) in view of Iwano (US Patent Pub 20160121081) as applied to claim 1 above, and further in view of Bose (US 20090030400).
Regarding claim 13, the combination of Belson and Iwano teaches all limitations of claim 1 mentioned above. The combination teaches the catheter assembly where the catheter rigidity changing portion comprises a plurality of regions (17, 18, and 19). The combination does not teach the catheter assembly where each of the plurality of regions having different thickness of an outer layer in the shaft portion of the catheter along the axial direction.
Bose teaches (Fig 2A) a catheter (12) with a plurality of regions (30a-30i) where each of the plurality of regions having different thickness of an outer layer in the shaft portion of the catheter along the axial direction (See [0020]; the segments have progressively smaller wall thicknesses to give the catheter a smooth taper).
Both the combination of Belson and Iwano and the catheter of Bose teach a shaft with a plurality of regions of the catheter shaft leading to a change in rigidity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter rigidity changing portion of Belson and Iwano with the decreasing thickness segments of Bose. Doing so would give the catheter a smooth taper and a distal flexibility profile with kink resistance (Bose [0020-0021]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwano (US Patent Pub 20160121081) 
Regarding Claim 15, Iwano teaches (Fig 1) a catheter assembly comprising: a catheter having a shaft portion (11), the shaft portion having a lumen (15a); a guide wire having a flexible 
Iwano does not specifically teach a catheter assembly wherein a guide wire rigidity changing point in the guide wire rigidity changing portion and a catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in an axial direction. However, one skilled in the art would recognize that aligning the rigidity changing portions would optimize the flexibility of the structure. For example, if the guide wire and catheter rigidity changing points shown in Modified Fig 2 were aligned (the guide wire rigidity changing point was pulled back to line up with the catheter rigidity changing point), then the whole system would be more flexible as the most flexible portion of the core wire (31) would be lined up with the most flexible portion of the catheter shaft (19).  
Claims 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwano (US Patent Pub 20160121081) in view of Nishigishi (US 20120041421). 
Regarding Claim 16, Iwano teaches [0032] the catheter assembly wherein, a rigidity of the catheter on the distal side is less than a rigidity on the proximal side with the catheter rigidity changing point as a boundary (See Modified fig 2; the point between 18 and 19 is the boundary); and a rigidity of the guide wire on the distal side is less than a rigidity on the proximal side with the guide wire rigidity changing point as a boundary [0070]. Iwano does not teach a gradient of a change in a rigidity in the proximal side is greater than a gradient of a change in a rigidity in the distal side.

 In [0055] Nishigishi teaches that the diameters may be changed to provide the desired stiffness to the guide wire. It is interpreted that one of ordinary skill in the art could change the diameters of the tapered portions to result in greater gradient of a change in rigidity of the proximal side compared to the distal side. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide wire of Iwano to include a gradient of change in a rigidity in the proximal side that is greater than a gradient of a change in a rigidity in the distal side as taught by Nishigishi. Doing so would provide a guide wire with high pushing torque transmissibility and favorable restorability [0008].  
Regarding Claim 18, Iwano teaches the catheter assembly wherein the core wire (30) comprises: 
a distal core portion (31) that includes a foremost distal end (right most portion of 31), the distal core portion being most flexible in an entire length of the core wire;
a main body portion (33) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction (See [0076] first sentence); and 
the guide wire rigidity changing portion (32) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the 
a first tapered portion (35) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (34) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
a boundary portion (36) between the first tapered portion and the second tapered portion
Iwano does not teach the catheter assembly with an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion; a boundary portion between the first tapered portion and the second tapered portion is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion; and a gradient of a change in the diameter in the first tapered portion is larger than a gradient of a change in the diameter in the second tapered portion.
	Nishigishi teaches a core wire (14) that comprises: 
a distal core portion (34) that includes a foremost distal end (40), the distal core portion being most flexible in an entire length of the core wire [0038];
a main body portion (20) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction [0049]; and 
the guide wire rigidity changing portion (30) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, wherein the guide wire rigidity changing portion includes at least: 

a second tapered portion (33) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
an n-th tapered portion (34) that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion [0055];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide wire of Iwano to include an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion as taught by Nishigishi. Doing so would provide a guide wire with high pushing torque transmissibility and favorable restorability [0008].
While the combination does not specifically teach a boundary portion between the first tapered portion and the second tapered portion that is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishigishi to position the boundary portion at the distance required for the specific application of the catheter. Additionally, since Nishigishi teaches [0055] that the layouts of the tapered portions be changed arbitrarily for the purposes of achieving the desired stiffness it is interpreted that the  positioning the boundary point at the desired range of 300 to 400 mm from the foremost distal end of the distal core portion is a simple modification of Nishigishi’s invention.

Regarding Claim 19, Iwano teaches a catheter assembly comprising: a catheter having a shaft portion (11), the shaft portion having a lumen (15a); a guide wire having a flexible core wire (30), the guide wire configured to be inserted into the lumen of the shaft portion; the guide wire having a guide wire rigidity changing portion (32) that decreases in rigidity from a proximal side toward a distal side; the catheter having a catheter rigidity changing portion (sections 17, 18 and 19) that decreases in rigidity from a proximal side toward a distal side; and 
the core wire (30) comprises: 
a distal core portion (31) that includes a foremost distal end (right most portion of 31), the distal core portion being most flexible in an entire length of the core wire;
a main body portion (33) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction (See [0076] first sentence); and 

a first tapered portion (35) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (34) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
a boundary portion (36) between the first tapered portion and the second tapered portion
Iwano does not specifically teach a catheter assembly wherein a guide wire rigidity changing point in the guide wire rigidity changing portion and a catheter rigidity changing point in the catheter rigidity changing portion are aligned with each other in an axial direction. However, one skilled in the art would recognize that aligning the rigidity changing portions would optimize the flexibility of the structure. For example if the guide wire and catheter rigidity changing points shown in Modified Fig 2 were aligned (the guide wire rigidity changing point was pulled back to line up with the catheter rigidity changing point) then the whole system would be more flexible as the most flexible portion of the core wire (31) would be lined up with the most flexible portion of the catheter shaft (19). 
Iwano does not teach the catheter assembly with an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion; a boundary portion between the first tapered portion and the second tapered portion is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core 
Nishigishi teaches a core wire (14) that comprises: 
a distal core portion (34) that includes a foremost distal end (40), the distal core portion being most flexible in an entire length of the core wire [0038];
a main body portion (20) that constitutes a portion more proximal than the distal core portion and has a constant diameter along an axial direction [0049]; and 
the guide wire rigidity changing portion (30) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion, wherein the guide wire rigidity changing portion includes at least: 
a first tapered portion (31 and 32) that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion; 
a second tapered portion (33) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion; 
an n-th tapered portion (34) that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side toward the distal core portion [0055];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide wire of Iwano to include an n-th tapered portion that is continuous with the proximal end of the distal core portion and has a diameter decreasing from an (n-1)th tapered portion being continuous with the proximal side 
While the combination does not specifically teach a boundary portion between the first tapered portion and the second tapered portion that is positioned in a range of 300 mm to 400 mm from the foremost distal end of the distal core portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishigishi to position the boundary portion at the distance required for the specific application of the catheter. Additionally, since Nishigishi teaches [0055] that the layouts of the tapered portions be changed arbitrarily for the purposes of achieving the desired stiffness it is interpreted that the  positioning the boundary point at the desired range of 300 to 400 mm from the foremost distal end of the distal core portion is a simple modification of Nishigishi’s invention.
Nishigishi teaches a change in diameter between the distal end of the tapered portions and the proximal ends of the tapered portions (See [0052] and [0054]). This change in diameter is being interpreted as a gradient of change in the diameter of the first and second tapered portions. While Nishigishi teaches these changes in diameter the combination also stays silent to a gradient of a change in the diameter in the first tapered portion that is larger than a gradient of a change in the diameter in the second tapered portion. As referenced before Nishigishi also teaches [0055] that the layout and dimensions of the tapered portions may be changed arbitrarily for the purpose of achieving desired stiffness. Therefore, it is being interpreted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the diameters of the proximal and distal portions of each tapered section in order to optimize the gradient of change in the diameter. Doing so would be . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takagi (US Patent Pub 20100030165) teaches a flexible catheter comprising a catheter shaft made of multiple materials with varying hardness. Takagi teaches that the hardness of the materials reduce towards the distal end to promote the flexibility of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783